PER CURIAM.
Robert Gibbs appeals from an adverse final summary judgment in an action for tortious interference with a contractual relationship. After carefully reviewing the record we find that genuine issues of material fact exist which preclude the entry of a summary judgment in this case. See Barnett & Klein Corp. v. The President of Palm Beach — A Condominium, Inc., 426 So.2d 1074 (Fla. 4th DCA 1983); Hidden Harbour v. Basso, 393 So.2d 637 (Fla. 4th DCA 1981); Roll v. Talcott, 191 So.2d 40 (Fla.1966).
Accordingly, we reverse the final summary judgment entered in favor of the appellees and remand this cause for further proceedings.
REVERSED and REMANDED.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.